DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         




NO. 12-00-00025-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



JAMARIOS LECHRISTOPHER CANTON,§
	APPEAL FROM THE 123RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SHELBY COUNTY, TEXAS




PER CURIAM
	Appellant has filed a motion to dismiss the appeal.  The motion is signed by Appellant and
his counsel.  No decision having been delivered by this Court, the motion is granted, and the appeal
is dismissed in accordance with Texas Rule of Appellate Procedure 42.2.

Opinion delivered November 30, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.













(DO NOT PUBLISH)